 



Exhibit 10.13
TROY HILL BANCORP, INC.
AMENDED AND RESTATED RECOGNITION AND RETENTION
PLAN FOR DIRECTORS AND TRUST AGREEMENT
ARTICLE I
ESTABLISHMENT OF THE PLAN AND TRUST
     1.01 ESB Financial Corporation (the “Corporation”) hereby amends and
restates the Troy Hill Bancorp, Inc. Recognition and Retention Plan for
Directors (the “Plan”) and Trust (the “Trust”) upon the terms and conditions
hereinafter stated in this amended and restated Recognition and Retention Plan
for Directors and Trust Agreement (the “Agreement”), with this amendment and
restatement effective as of November 21, 2006.
     1.02 The Trustee(s) hereby accept this Trust and agrees to hold the Trust
assets existing on the date of this Agreement and all additions and accretions
thereto upon the terms and conditions hereinafter stated.
ARTICLE II
PURPOSE OF THE PLAN
     2.01 The purpose of the Plan is to improve the growth and profitability of
the Corporation, as successor to Troy Hill Bancorp, Inc., by providing
non-employee directors with a proprietary interest in the Corporation as
compensation for their contributions to the Corporation and as an incentive to
make such contributions in the future.
ARTICLE III
DEFINITIONS
     The following words and phrases when used in this Agreement with an initial
capital letter, unless the context clearly indicates otherwise, shall have the
meanings set forth below. Wherever appropriate, the masculine pronouns shall
include the feminine pronouns and the singular shall include the plural.
     3.01 “Bank” means ESB Bank, as the successor to Troy Hill Federal Savings
Bank.
     3.02 “Beneficiary” means the person or persons designated by a Recipient to
receive any benefits payable under the Plan in the event of such Recipient’s
death. Such person or persons shall be designated in writing on forms provided
for this purpose by the Committee and may be changed from time to time by
similar written notice to the Committee. In the absence of a written
designation, the Beneficiary shall be the Recipient’s surviving spouse, if any,
or if none, his estate.

 



--------------------------------------------------------------------------------



 



     3.03 “Board” means the Board of Directors of the Corporation.
     3.04 “Code” means the Internal Revenue Code of 1986, as amended.
     3.05 “Committee” means the entire Board of Directors of the Corporation
which administers the Plan pursuant to Article IV hereof.
     3.06 “Common Stock” means shares of the common stock, $.01 par value per
share, of the Corporation.
     3.07 “Disability” means the Recipient (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Corporation or the Bank (or would have received such benefits
for at least three months if he had been eligible to participate in such plan).
     3.08 “Effective Date” means the hour and day upon which Common Stock was
initially sold by Troy Hill Bancorp, Inc. in the Offering. The amendment and
restatement of this Plan shall be effective as of November 21, 2006.
     3.09 “Employee” means any person who is employed by the Corporation or any
Subsidiary, including officers or other employees who may be directors of the
Corporation.
     3.10 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     3.11 “Non-employee Director” means a member of the Board who is not an
Employee.
     3.12 “Offering” means the offering of Common Stock to the public pursuant
to the Plan of Conversion of Troy Hill Federal Savings and Loan Association.
     3.13 “Plan Shares” or “Shares” means shares of Common Stock held in the
Trust which may be distributed to a Recipient pursuant to the Plan.
     3.14 “Plan Share Award” or “Award” means a right granted under this Plan to
receive a distribution of Plan Shares upon completion of the service
requirements described in Article VII.
     3.15 “Recipient” means a Non-employee Director who receives a Plan Share
Award under the Plan.

2



--------------------------------------------------------------------------------



 



     3.16 “Retirement” means the later of (a) the attainment of age sixty-five
(65) or such earlier age as may be specified in a Recipient’s Plan Share Award,
and (b) the one-year anniversary of the grant of a Plan Share Award.
     3.17 “Subsidiary” means any subsidiaries of the Corporation, including the
Bank, which, with the consent of the Board, agree to participate in this Plan.
     3.18 “Trustee” or “Trustees” means those person or persons (which may be
members of the Committee), or firm or other entity, nominated by the Committee
and approved by the Board pursuant to Sections 4.01 and 4.02 to hold legal title
to the Plan assets for the purposes set forth herein.
ARTICLE IV
ADMINISTRATION OF THE PLAN
     4.01 Role of the Committee. The Plan shall be administered and interpreted
by the Committee, which shall consist of the members of the entire Board. The
Committee shall have all of the powers allocated to it in this and other
sections of the Plan. The interpretation and construction by the Committee of
any provisions of the Plan or of any Plan Share Award granted hereunder shall be
final and binding. The Committee shall act by vote or written consent of a
majority of its members. Subject to the express provisions and limitations of
the Plan, the Committee may adopt such rules, regulations and procedures as it
deems appropriate for the conduct of its affairs. The Committee shall report its
actions and decisions with respect to the Plan to the Board at appropriate
times, but in no event less than one time per calendar year. The Committee shall
appoint one or more persons (which may be from among its members), or a firm or
other entity, to act as Trustee(s) in accordance with the provisions of this
Plan and Trust and the terms of Article VIII hereof.
     4.02 Role of the Board. The Trustee or Trustees shall be appointed or
approved by, and will serve at the pleasure of, the Committee. The Committee may
in its discretion from time to time remove or replace the Trustees.
     4.03 Limitation on Liability. No member of the Committee shall be liable
for any determination made in good faith with respect to the Plan or any Plan
Shares or Plan Share Awards granted under the Plan. If a member of the Committee
is a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of anything done or not done by him in such capacity
under or with respect to the Plan, the Corporation shall, subject to the
requirements of applicable laws and regulations, indemnify such member against
all liabilities and expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred by him in connection
with such action, suit or proceeding if he acted in good faith and in a manner
he reasonably believed to be in the best interests of the Corporation and any
Subsidiaries and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful.

3



--------------------------------------------------------------------------------



 



     4.04 Compliance with Laws and Regulations. All awards granted hereunder
shall be subject to all applicable federal and state laws, rules and regulations
and to such approvals by any government or regulatory agency or stockholders as
may be required.
     4.05 No Deferral of Compensation Under Section 409A of the Code. All Plan
Share Awards granted under the Plan are designed to not constitute a deferral of
compensation for purposes of Section 409A of the Code, in reliance upon the
short-term deferral exception in the proposed regulations. No Recipient shall be
permitted to defer the recognition of income beyond the date a Plan Share Award
shall be deemed earned pursuant to Article VII of this Plan.
ARTICLE V
CONTRIBUTIONS
     5.01 Amount and Timing of Contributions. The Board shall determine the
amount (or the method of computing the amount) and timing of any contributions
by the Corporation to the Trust established under this Plan. Such amounts may be
paid in cash or in shares of Common Stock and shall be paid to the Trust at the
designated time of contribution. No contributions by Non-employee Directors
shall be permitted.
     5.02 Investment of Trust Assets; Number of Plan Shares. Subject to
Section 8.02 hereof, the Trustees shall invest all of the Trust’s assets
primarily in Common Stock. The aggregate number of Plan Shares initially
available for distribution pursuant to this Plan, subject to adjustment as
provided in Section 9.01 hereof, shall be equal to 1.0% of the shares of Common
Stock which are issued by the Corporation in the Offering (rounded down to the
nearest whole number), which shares shall be purchased by the Trust in such
Offering with funds contributed by the Corporation. Subsequent to consummation
of the Offering, the Trust may purchase (from the Corporation and/or
stockholders thereof) additional shares of Common Stock for distribution
pursuant to this Plan.
ARTICLE VI
ELIGIBILITY; ALLOCATIONS
     6.01 Eligibility. Plan Share Awards shall be made to each Non-employee
Director.
          (a) Initial Allocation. A Plan Share Award shall be allocated to each
Non-employee Director as of the hour and day on which Common Stock is initially
sold in the Offering. Specifically, each Non-employee Director shall receive a
Plan Share Award for the number of whole shares of Common Stock determined by
multiplying the number of shares of Common Stock which may be issued pursuant to
this Plan by 90% and dividing such product by the number of Non-employee
Directors at such time.

4



--------------------------------------------------------------------------------



 



          (b) Subsequent Allocation. A Plan Share Award shall be allocated to
each Non-employee Director one year from the date on which Common Stock is
initially sold in the Offering. Specifically, each Non-employee Director shall
receive a Plan Share Award for the number of whole shares of Common Stock
determined by dividing the remaining number of shares of Common Stock which may
be issued pursuant to this Plan by the number of Non-employee Directors at such
time. In the event of a forfeiture of the right to any Shares subject to an
Award, pursuant to Section 7.01 hereof, such forfeited Shares shall be
reallocated one month following such forfeiture to the remaining Non-employee
Directors by dividing the number of forfeited shares of Common Stock by the
remaining number of Non-employee Directors at such time.
     6.02 Form of Allocation. As promptly as practicable after a Plan Share
Award is to be issued, the Committee shall notify the Recipient in writing of
the grant of the Award, the number of Plan Shares covered by the Award, and the
terms upon which the Plan Shares subject to the Award shall be distributed to
the Recipient. Such terms shall be reflected in a written agreement with the
Recipient. The date on which the Committee so notifies the Recipient shall be
considered the date of grant of the Plan Share Award. The Committee shall
maintain records as to all grants of Plan Share Awards under the Plan.
ARTICLE VII
EARNING AND DISTRIBUTION OF PLAN SHARES; VOTING RIGHTS
     7.01 Earning Plan Shares; Forfeitures.
          (a) General Rules. Subject to the terms hereof, Plan Shares covered by
the Award shall be earned by the Recipient at the rate of twenty percent (20%)
of the aggregate number of Shares covered by the Award as of each annual
anniversary of the date of grant of the Award. If service as a director by a
Recipient is terminated prior to the fifth (5th) anniversary of the date of
grant of an Award for any reason (except as specifically provided in subsections
(b), (c) and (d) below), the Recipient shall forfeit the right to any Shares
subject to the Award which have not theretofore been earned. No fractional
shares shall be distributed pursuant to this Plan.
          (b) Exception for Terminations Due to Death or Disability.
Notwithstanding the general rule contained in Section 7.01(a), all Plan Shares
subject to a Plan Share Award held by a Recipient whose service as a director of
the Corporation terminates due to death or Disability shall be deemed earned as
of the Recipient’s last day of service with the Corporation and shall be
distributed as soon as practicable thereafter; provided, however, that no Awards
shall be distributed prior to six months from the date of grant of the Plan
Share Award.
          (c) Exception for Change in Control and Retirement. Notwithstanding
the general rule contained in Section 7.01(a), all Plan Shares subject to a Plan
Share Award held by a Recipient shall be deemed to be earned in the event of a
“change in control” or the date the Recipient becomes eligible for Retirement. A
“change in control” shall mean a change in the ownership of the Corporation or
the Bank, a change in the effective control of the Corporation or the Bank or a
change in the ownership of a substantial portion of the assets of the
Corporation or the Bank, in each case as provided under Section 409A of the Code
and the regulations thereunder.

5



--------------------------------------------------------------------------------



 



          (d) Revocation for Misconduct. Notwithstanding anything hereinafter to
the contrary, the Board may by resolution immediately revoke, rescind and
terminate any Plan Share Award, or portion thereof, previously awarded under
this Plan, to the extent Plan Shares have not been distributed hereunder to the
Recipient, whether or not yet earned, in the case of any Non-employee Director
who is removed from service as a director of the Corporation for cause (as
hereinafter defined). Removal shall be deemed to be for cause if the
Non-employee Director has been convicted of a felony by a court of competent
jurisdiction or has been adjudged by a court of competent jurisdiction to be
liable for gross negligence or misconduct in the performance of his duties to
the Corporation or any Subsidiary.
     7.02 Distribution of Dividends. Any cash dividends declared in respect of
each Plan Share held by the Trust will be paid by the Trust, as soon as
practicable after the Trust’s receipt thereof, to the Recipient on whose behalf
such Plan Share is then held by the Trust.
     7.03 Distribution of Plan Shares.
          (a) Tuning of Distributions: General Rule. Plan Shares shall be
distributed to a Recipient or his Beneficiary, as the case may be, as soon as
practicable after they have been earned; provided, however, that no Plan Shares
shall be distributed to a Recipient or Beneficiary pursuant to a Plan Share
Award within six months from the date on which that Plan Share Award was granted
to such person; provided further, however, in the case of a Plan Share Award
granted prior to the date this Plan is approved by stockholders of the
Corporation if presented to stockholders in accordance with Section 4.04 hereof,
no Plan Shares shall be distributed to a Recipient or Beneficiary pursuant to
such Plan Share Award within six months from the date on which such shareholder
approval of the Plan was obtained.
          (b) Form of Distributions. All Plan Shares, together with any Shares
representing stock dividends, shall be distributed in the form of Common Stock.
One share of Common Stock shall be given for each Plan Share earned and
distributable. Payments representing cash dividends shall be made in cash.
          (c) Withholding. The Trustees may withhold from any cash payment or
Common Stock distribution made under this Plan sufficient amounts to cover any
applicable withholding and employment taxes, and if the amount of a cash payment
is insufficient, the Trustees may require the Recipient or Beneficiary to pay to
the Trustees the amount required to be withheld as a condition of delivering the
Plan Shares. The Trustees shall pay over to the Corporation or any Subsidiary
which employs or employed such Recipient any such amount withheld from or paid
by the Recipient or Beneficiary.
          (d) Restrictions on Selling of Plan Shares. Plan Share Awards may not
be sold, assigned, pledged or otherwise disposed of prior to the time that they
are earned and distributed pursuant to the terms of this Plan. Following
distribution, the Committee may require the Recipient or his Beneficiary, as the
case may be, to agree not to sell or otherwise dispose of his distributed Plan
Shares except in accordance with all then applicable Federal and state

6



--------------------------------------------------------------------------------



 



securities laws, and the Committee may cause a legend to be placed on the stock
certificate(s) representing the distributed Plan Shares in order to restrict the
transfer of the distributed Plan Shares for such period of time or under such
circumstances as the Committee, upon the advice of counsel, may deem
appropriate.
     7.04 Voting of Plan Shares. After a Plan Share Award has been made, the
Recipients shall be entitled to direct the Trustees as to the voting of the Plan
Shares which are covered by the Plan Share Award and which have not yet been
earned and distributed to them pursuant to Section 7.03, subject to rules and
procedures adopted by the Committee for this purpose. Provided that the
Recipients inform the Trustees how the Recipients voted Plan Shares which have
been earned and distributed for and against proposals to stockholders, the
Trustees shall vote all Plan Shares which have not yet been earned and
distributed pursuant to Section 7.03 in the same proportion for and against
proposals to stockholders as the Recipients actually vote Plan Shares which have
been earned and distributed pursuant to Section 7.03. If the Recipients do not
provide the Trustees with such information, Plan Shares which have not yet been
earned and distributed pursuant to Section 7.03 shall not be voted by the
Trustees. In the event a tender offer is made for Plan Shares, the Trustees
shall tender Plan Shares held by it which have not yet been earned and
distributed in the same proportion in which the Recipients actually tender Plan
Shares which have been earned and distributed.
ARTICLE VIII
TRUST
     8.01 Trust. The Trustees shall receive, hold, administer, invest and make
distributions and disbursements from the Trust in accordance with the provisions
of the Plan and Trust and the applicable directions, rules, regulations,
procedures and policies established by the Committee pursuant to the Plan.
     8.02 Management of Trust. It is the intent of this Plan and Trust that the
Trustees shall have complete authority and discretion with respect to the
arrangement, control and investment of the Trust, and that the Trustees shall
invest all assets of the Trust in Common Stock to the fullest extent
practicable, except (i) to the extent that the Trustees determine that the
holding of monies in cash or cash equivalents is necessary to meet the
obligations of the Trust and (ii) contributions to the Trust by the Corporation
prior to the Offering may be temporarily invested in such interest-bearing
account or accounts as the Trustees shall determine to be appropriate. In
performing its duties, the Trustees shall have the power to do all things and
execute such instruments as may be deemed necessary or proper, including the
following powers:
          (a) To invest up to one hundred percent (100%) of all Trust assets in
Common Stock without regard to any law now or hereafter in force limiting
investments for trustees or other fiduciaries. The investment authorized herein
may constitute the only investment of the Trust, and in making such investment,
the Trustees are authorized to purchase Common Stock from the Corporation or
from any other source, and such Common Stock so purchased may be outstanding,
newly issued, or treasury shares.

7



--------------------------------------------------------------------------------



 



          (b) To invest any Trust assets not otherwise invested in accordance
with (a) above, in such deposit accounts, and certificates of deposit,
obligations of the United States Government or its agencies or such other
investments as shall be considered the equivalent of cash.
          (c) To sell, exchange or otherwise dispose of any property at any time
held or acquired by the Trust.
          (d) To cause stocks, bonds or other securities to be registered in the
name of a nominee, without the addition of words indicating that such security
is an asset of the Trust (but accurate records shall be maintained showing that
such security is an asset of the Trust).
          (e) To hold cash without interest in such amounts as may in the
opinion of the Trustees be reasonable for the proper operation of the Plan and
Trust.
          (f) To employ brokers, agents, custodians, consultants and
accountants.
          (g) To hire counsel to render advice with respect to their rights,
duties and obligations hereunder, and such other legal services or
representation as they may deem desirable.
          (h) To hold funds and securities representing the amounts to be
distributed to a Recipient or his Beneficiary as a consequence of a dispute as
to the disposition thereof, whether in a segregated account or held in common
with other assets of the Trust.
     Notwithstanding anything herein contained to the contrary, the Trustees
shall not be required to make any inventory, appraisal or settlement or report
to any court, or to secure any order of court for the exercise of any power
herein contained, or give bond.
     8.03 Records and Accounts. The Trustees shall maintain accurate and
detailed records and accounts of all transactions of the Trust, which shall be
available at all reasonable times for inspection by any legally entitled person
or entity to the extent required by applicable law, or any other person
determined by the Committee.
     8.04. Expenses. All costs and expenses incurred in the operation and
administration of
this Plan shall be borne by the Corporation.
     8.05 Indemnification. Subject to the requirements of applicable laws and
regulations, the Corporation shall indemnify, defend and hold the Trustees
harmless against all claims, expenses and liabilities arising out of or related
to the exercise of the Trustees’ powers and the discharge of their duties
hereunder, unless the same shall be due to their gross negligence or willful
misconduct.

8



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
     9.01 Adjustments for Capital Changes. The aggregate number of Plan Shares
available for distribution pursuant to the Plan Share Awards and the number of
Shares to which any Plan Share Award relates shall be proportionately adjusted
for any increase or decrease in the total number of outstanding shares of Common
Stock issued subsequent to the effective date of the Plan resulting from any
split, subdivision or consolidation of shares or other capital adjustment, or
other increase or decrease in such shares effected without receipt or payment of
consideration by the Corporation.
     9.02 Amendment and Termination of Plan. The Board may, by resolution, at
any time amend or terminate the Plan, subject to any required stockholder
approval or any stockholder approval which the Board may deem to be advisable
for any reason, such as for the purpose of obtaining or retaining any statutory
or regulatory benefits under tax, securities or other laws or satisfying any
applicable stock exchange listing requirements. The Board may not, without the
consent of the holder of a Plan Share Award, alter or impair any Plan Share
Award previously granted under this Plan as specifically authorized herein.
Notwithstanding anything contained in this Plan to the contrary, the provisions
of Articles VI and VII of this Plan shall not be amended more than once every
six months, other than to comport with changes in the Code, the Employee
Retirement Income Security Act of 1974, as amended, or the rules and regulations
promulgated under such statutes.
     9.03 Nontransferable. Plan Share Awards and rights to Plan Shares shall not
be transferable by a Recipient, and during the lifetime of the Recipient, Plan
Shares may only be earned by and paid to a Recipient who was notified in writing
of an Award by the Committee pursuant to Section 6.02. No Recipient or
Beneficiary shall have any right in or claim to any assets of the Plan or Trust,
nor shall the Corporation or any Subsidiary be subject to any claim for benefits
hereunder.
     9.04 Service Rights. Neither the Plan nor any grant of a Plan Share Award
or Plan Shares hereunder nor any action taken by the Trustees, the Committee or
the Board in connection with the Plan shall create any right on the part of any
Non-employee Director to continue as such.
     9.05 Voting and Dividend Rights. No Recipient shall have any voting or
dividend rights or other rights of a stockholder in respect of any Plan Shares
covered by a Plan Share Award, except as expressly provided in Sections 7.02 and
7.04 above, prior to the time said Plan Shares are actually earned and
distributed to him.
     9.06 Governing Law. The Plan and Trust shall be governed by the laws of the
Commonwealth of Pennsylvania.

9



--------------------------------------------------------------------------------



 



     9.07 Effective Date. This Plan as originally adopted was effective as of
the Effective Date, and Awards may be granted hereunder as of or after the
Effective Date and as long as the Plan remains in effect. The amendment and
restatement of this Plan shall be effective as of November 21, 2006.
     9.08 Term of Plan. This Plan shall remain in effect until the earlier of
(1) ten (10) years from the Effective Date, (2) termination by the Board, or
(3) the distribution to Recipients and Beneficiaries of all assets of the Trust.
     9.09 Tax Status of Trust. It is intended that the trust established hereby
be treated as a Grantor Trust of the Corporation under the provisions of
Section 671 et seq. of the Code, as the same may be amended from time to time.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this Agreement to be
executed by its duly authorized officers and the corporate seal to be affixed
and duly attested, and the Trustees of the Trust have duly and validly executed
this Agreement, all on this 21st day of November 2006.

                  ESB FINANCIAL CORPORATION    
 
           
 
  By:   /s/ Charlotte A. Zuschlag    
 
           
 
      Charlotte A. Zuschlag    
 
      President and Chief Executive Officer    
 
           
ATTEST:
           
 
           
/s/ Frank D. Martz
           
 
Frank D. Martz
           
Group Senior Vice President of Operations and Secretary
           
 
                TRUSTEES:    
 
                /s/ William B. Salsgiver              
 
                /s/ Lloyd L. Kildoo              
 
                /s/ Mario J. Manna              

11